AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                               Pagelofl



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                JUDGMENT IN A CRIMINAL CASE
                                     v.                                      (For Offenses Committed On or After November 1, 1987)



                      Simeon Lopez-Ramirez                                   Case Number: 3:19-mj-20011-RNB

                                                                             carotvn
                                                                                 1 Lor1ver
                                                                            Defendant's Attaµwi-        F   ~LED
REGISTRATION NO. 82058298

THE DEFENDANT:
 lZl pleaded guilty to count(s) 1 of Complaint
 D was found guilty to count( s)
                                                                                                     ~
                                                                                                   CLERK us DiSTRiC I VVUFORNIA
                                                                                              N'" JTHERN DISTRICT OF CA   _ ,m
   after a plea of not guilty.                                             BY
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                            -
Title & Section                   Na tu re of Offense                                                         Count Number(s)
8:1325(a)(2)                      ILLEGAL ENTRY (Misdemeanor)                                                 1


 D The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~~




 D Count( s)       ~~~~~~~~~~~~~~~~~~
                                                                             dismissed on the motion of the United States.


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

  lZl Assessment: $10 WAIVED         lZl Fine: WAIVED
  lZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 lZl Court recommends defendant be deported/removed with relative, MARCELO LOPEZ-RAMIREZ
 charged in case 19MJ20022-RNB.
      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Monday, January 7, 2019
                                                                          Date of Imposition of Sentence



                                                                          H'1Lttt::~K
                                                                          UNITED STATES MAGISTRATE JUDGE

                                                                                                                  3:19-mj-20011-RNB
